USCA11 Case: 21-13609      Date Filed: 08/05/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13609
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LOUIS ANTHONEY GOWIE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:20-cr-20254-MGC-2
                   ____________________
USCA11 Case: 21-13609            Date Filed: 08/05/2022        Page: 2 of 8




2                         Opinion of the Court                     21-13609


Before JILL PRYOR, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Louis Anthoney Gowie appeals his 36-month sentence,
which the district court imposed after he pled guilty to one count
of conspiracy to possess with intent to distribute 1,000 kilograms
or more of marijuana on board a vessel subject to U.S. jurisdiction.
Gowie argues that his sentence was substantively unreasonable.
Because the district court did not abuse its discretion in weighing
the 18 U.S.C. § 3553(a) sentencing factors, we affirm.
                            I.      BACKGROUND
       In July 2020, the United States Coast Guard observed a ves-
sel near the coast of Haiti. As the Coast Guard approached the ves-
sel, the vessel accelerated to a high speed. In response, the Coast
Guard launched a vessel with a law enforcement team to investi-
gate. The team observed one person operating the vessel and three
crew members, including Gowie, discarding packages overboard.1
The vessel’s operator made evasive maneuvers, prompting the
Coast Guard team to fire warning shots across the bow of the ves-
sel. The vessel attempted to ram the Coast Guard vessel, and the


1
  Once the Coast Guard approached the vessel, one of the crewmembers
claimed that the vessel was of Jamaican nationality. The Jamaican government
later confirmed that the vessel was registered in Jamaica but waived objection
to the enforcement of United States law. Thus, the vessel, cargo, and crew-
members became subject to the jurisdiction of the United States.
USCA11 Case: 21-13609         Date Filed: 08/05/2022     Page: 3 of 8




21-13609                Opinion of the Court                         3

Coast Guard team fired shots at the vessel’s engines, disabling the
vessel.
       Once onboard the vessel, the Coast Guard team observed
several packages similar to the packages thrown overboard, which
they later recovered. The packages were filled with marijuana and
totaled to 1,709 kilograms.
       Gowie and the crewmembers (collectively, the “codefend-
ants”) were charged with one count of conspiracy to possess with
intent to distribute 1,000 kilograms or more of marijuana on board
a vessel subject to U.S. jurisdiction and one count of possession
with intent to distribute 1,000 kilograms or more of marijuana on
board a vessel subject to U.S. jurisdiction. Gowie pled guilty to the
conspiracy count in exchange for the government agreeing to dis-
missal of the other charge against him.
        Before sentencing, the United States Probation Office pre-
pared a presentence investigation report (“PSR”) to help the district
court determine Gowie’s sentence. Based on the quantity of mari-
juana involved, the PSR calculated Gowie’s base offense level of 30.
The PSR then applied a two-level reduction because Gowie was
eligible for the safety valve under § 5C1.2(a)(1)–(5) of the Sentenc-
ing Guidelines and a three-level reduction for acceptance of respon-
sibility, yielding a total offense level of 25. The PSR found that this
total offense level and Gowie’s criminal history category of I
yielded a recommended range under the guidelines of 57 to
USCA11 Case: 21-13609            Date Filed: 08/05/2022         Page: 4 of 8




4                         Opinion of the Court                      21-13609

71 months’ imprisonment. The statutory range was 10 years to life
imprisonment. 2
       The PSR detailed Gowie’s personal history, including that
he was a native and citizen of Jamaica and had no legal status in the
United States. The PSR explained that Gowie grew up in a poor
and violent community, where he and his eight siblings lived in a
one-bedroom home with no running water or electricity. Starting
in the fourth grade, Gowie began work as a market vendor where
he was employed until 2020, when the market shut down because
of the COVID-19 pandemic. The PSR also noted Gowie’s medical
history, including that he suffered from high blood pressure, stom-
ach ulcers, and a prostate condition.
       Gowie objected to the PSR, arguing that the PSR should
have applied a two-level reduction for his minor role in the crimi-
nal activity. He also moved for a downward variance based on his
criminal history category, personal history and circumstances, and
medical conditions. He added that, because he was a noncitizen
with no legal status in the country, he would be ineligible to go to
a halfway house and would be further incarcerated at an immigra-
tion detention facility until he was deported. The government op-
posed the motion.



2
  Because Gowie was eligible for the safety valve, however, the probation of-
ficer noted that the district court should impose a sentence in accordance with
the applicable guidelines without regard to any statutory minimum sentence.
USCA11 Case: 21-13609            Date Filed: 08/05/2022   Page: 5 of 8




21-13609               Opinion of the Court                          5

       At sentencing, the district court overruled Gowie’s objec-
tion. After considering the § 3553(a) factors, the district court sen-
tenced Gowie to 36 months’ imprisonment and two years’ super-
vised release. Gowie renewed his previous objection and the gov-
ernment objected to the below-guideline sentence.
      This is Gowie’s appeal.
                           II.       DISCUSSION
         On appeal, Gowie challenges the substantive reasonableness
of his sentence. We review the reasonableness of a sentence under
a deferential abuse-of-discretion standard. Gall v. United States,
552 U.S. 38, 41 (2007). “A district court abuses its discretion when
it (1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or ir-
relevant factor, or (3) commits a clear error of judgment in consid-
ering the proper factors.” United States v. Irey, 612 F.3d 1160, 1189
(11th Cir. 2010) (en banc) (internal quotation marks omitted). The
party challenging the sentence bears the burden of showing it is
unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th
Cir. 2010).
      When reviewing a sentence for substantive reasonableness,
we examine the totality of the circumstances, including “whether
the statutory factors in § 3553(a) support the sentence in
USCA11 Case: 21-13609             Date Filed: 08/05/2022         Page: 6 of 8




6                          Opinion of the Court                      21-13609

question.” 3 United States v. Gonzalez, 550 F.3d 1319, 1324 (11th
Cir. 2008). “We will not second guess the weight (or lack thereof)
that the judge accorded to a given factor under § 3553(a), as long as
the sentence ultimately imposed is reasonable in light of all the cir-
cumstances presented.” United States v. Snipes, 611 F.3d 855, 872
(11th Cir. 2010) (alterations adopted) (internal quotation marks
omitted). We may vacate a sentence only if we firmly believe that
the district court “committed a clear error of judgment in weighing
the § 3553(a) factors by arriving at a sentence that lies outside the
range of reasonable sentences dictated by the facts of the case.”
Irey, 612 F.3d at 1190 (internal quotation marks omitted). We may
not set aside a sentence “merely because we would have decided
that another one is more appropriate.” Id. at 1191. “Although we
do not automatically presume a sentence within the guidelines
range is reasonable, we ordinarily expect a sentence within the
[g]uidelines range to be reasonable.” United States v. Hunt,

3
  Under § 3553(a), the district court must impose a sentence “sufficient, but
not greater than necessary, to comply with the purposes” of the statute.
18 U.S.C. § 3553(a). These purposes include the need to: reflect the seriousness
of the offense; promote respect for the law; provide just punishment; deter
criminal conduct; protect the public from the defendant’s future criminal con-
duct; and effectively provide the defendant with educational or vocational
training, medical care, or other correctional treatment. Id. § 3553(a)(2). The
court must also consider the nature and circumstances of the offense, the his-
tory and characteristics of the defendant, the kinds of sentences available, the
applicable guidelines range, the pertinent policy statements of the Sentencing
Commission, the need to avoid unwarranted sentencing disparities, and the
need to provide restitution to victims. Id. § 3553(a)(1), (3)–(7).
USCA11 Case: 21-13609         Date Filed: 08/05/2022      Page: 7 of 8




21-13609                Opinion of the Court                          7

526 F.3d 739, 746 (11th Cir. 2008) (alteration adopted) (internal
quotation marks omitted).
        Gowie argues that, in weighing the § 3553(a) factors, the dis-
trict court failed to give proper weight to mitigating factors, includ-
ing the effect of his noncitizen status on his prison term, his per-
sonal history and financial circumstances, and his medical condi-
tions. We begin by observing that Gowie’s sentence was far below
the statutory maximum of life imprisonment and below the appli-
cable guidelines range. Although we do not presume that a sen-
tence within or below the guidelines range is reasonable, we ordi-
narily expect it to be so. See id.
       Essentially, Gowie is asking us to reweigh the relevant fac-
tors. We do not reweigh relevant factors nor do we remand for
re-sentencing unless the district court committed a clear error of
judgment in weighing the § 3553(a) factors by arriving at a sentence
outside the range of reasonable sentences. See Snipes, 611 F.3d
at 872; Irey, 612 F.3d at 1190. After considering the facts of the case,
we are not left with a definite and firm conviction that the district
court committed a clear error of judgment when it imposed a
36-month sentence, rather than a lower sentence. Gowie’s sen-
tence was within the range of reasonable sentences that could be
imposed in this case in light of the codefendants’ efforts to evade
the Coast Guard and the large quantity of drugs involved.
USCA11 Case: 21-13609         Date Filed: 08/05/2022   Page: 8 of 8




8                   Opinion of the Court                  21-13609

                       III.      CONCLUSION
     For these reasons, we affirm Gowie’s sentence.
     AFFIRMED.